In an action to recover damages for defamation, the defendant appeals from so much of an order of the Supreme Court, Suffolk County (Tanenbaum, J.), dated April 12, 1996, as denied his motion pursuant to CPLR 3216 to dismiss the complaint for want of prosecution.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant’s motion pursuant to CPLR 3216 to dismiss the complaint for want of prosecution was properly denied since the contents of the purported 90-day notice did not comply with the requirements of CPLR 3216 (b) (3) (cf., Athanasiou v Esposito, 212 AD2d 878). Miller, J. P., Thompson, Joy and Luciano, JJ., concur.